Citation Nr: 1446709	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO. 11-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), hereinafter to include an acquired psychiatric disorder.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1971 and from April 1981 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was initially developed and adjudicated by the RO as involving only a claim for service connection for PTSD.  However, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that although the claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim), the issue has been framed as noted on the title page of this decision.  Further, in his June 2011 substantive appeal, the Veteran limited the issue on appeal to entitlement to service connection for PTSD.  As such, the issue of entitlement to service connection for hypertension is no longer before the Board.

The reopened issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. A January 2003 Rating Decision most recently denied the Veteran's claim to establish service connection for PTSD; the Veteran did not perfect an appeal of that decision within the one-year appellate period nor was new and material evidence received within the appeal period.
 
2. Evidence received since the final January 2003 Rating Decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1. The January 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to this issue no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's acquired psychiatric disorder claim (previously claimed as PTSD) was previously denied in the final January 2003 rating decision because evidence of record was not sufficient to verify the Veteran's claimed in-service stressor.  The Veteran did not perfect an appeal with regard to the January 2003 decision nor was additional evidence received during the appeal period.  As such, the January 2003 rating decision is final with respect to this claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

With respect to the Veteran's acquired psychiatric disorder, evidence received and obtained since the January 2003 rating decision includes the June 2014 lay statement made by the Veteran's commanding officer.  The statement outlines the duties of the Veteran while in service and corroborates portions of his claimed in-service stressor, specifically, that he was a liaison with the Los Angeles Police Department.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence of an in-service stressor.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  On that basis, the claim is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is reopened, and to that extent only, the appeal is granted.


REMAND

After a review of the claims file, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

At his May 2014 hearing before the undersigned VLJ, the Veteran submitted partial VA treatment records from the West Palm Beach VAMC.  Upon remand, any remaining VA treatment records must be obtained.  38 C.F.R. § 3.159.

The Board notes that the Veteran has not yet been provided a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The medical record reflects that the Veteran has been variously diagnosed with bipolar disorder, mood disorder not otherwise specified, and PTSD.  Further, a May 2008 statement from a VA psychiatrist reflects that the Veteran's in-service stressor, as described by the Veteran, would be sufficient to have engendered PTSD as well as to have aggravated his bipolar disorder.  While the Veteran's in-service stressor has not yet been verified, the Board finds that there is enough evidence to suggest a link between his claimed in-service stressor and current diagnoses to warrant a VA examination.

Lastly, while a previous request to the NPRC was made in connection with the Veteran's claimed service in Vietnam, it does not appear any attempts have been made to verify the Veteran's claimed in-service stressor, specifically, his experience with the Los Angeles police department.  On remand, additional development should be undertaken to verify the Veteran's in-service stressor.

Accordingly, the case is REMANDED for the following action:

1. Prior to contacting JSRRC, contact the NPRC and/or other appropriate unit records depository and research agency, and request that it obtain and associate with the claims file copies of unit histories for the unit with which the Veteran served while stationed in Los Angeles  All attempts should be documented in the claims file.

2.  Then, the AOJ should attempt to corroborate the Veteran's claimed stressor through the appropriate channels, to include the JSRRC.  The AOJ should provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  The JSRRC should attempt to verify the Veteran's claimed stressor of experiencing police brutality.  If these events cannot be verified, that outcome should be stated.

3. Obtain any outstanding VA treatment records from the VA Medical Center in West Palm Beach, Florida and all associated outpatient clinics, dated from April 2009 to the present.  All attempts to obtain these records should be documented.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The claims file, including a copy of this remand and the Veteran's May 2014 hearing testimony, should be reviewed by the examiner.  Any medically indicated tests should be conducted.  For any diagnosed psychiatric disorders, the examiner is asked to provide the following opinion:

Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed psychiatric disorders, to include PTSD, were caused by or otherwise related to his military service?

If PTSD is diagnosed, the examiner is requested to identify the specific stressor or stressors causing PTSD.

A complete rationale for all opinions must be provided.
 
5. After completing the above development, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


